


Exhibit 10.17

 

November 13, 2008

 

Mark McCamish

[***]

[***]

 

Dear Mark:

 

On behalf of Facet Biotech Corporation, I am pleased to extend to you an
employment offer for the position of Sr. VP & Chief Medical Officer, reporting
to Faheem Hasnain, President and CEO effective December 1, 2008.

 

The bi-weekly base salary for this position will be $14,734.62 ($383,100 on an
annualized basis) which will be paid in accordance with Facet Biotech’s payroll
procedures.   We offer our employees an attractive benefits package, including
comprehensive medical and dental plans, and life insurance coverage, in addition
to a competitive bonus program, all of which you will be eligible for in
accordance with the terms of those plans and programs.

 

For purposes of federal immigration law, you are required to provide to Facet
Biotech documentary evidence of your identity and eligibility for employment in
the United States.  Information related to what type of documentation qualifies
is included in your information packet. You must provide such documentation to
us within three business days of your date of hire.

 

Your employment with Facet Biotech will not be for a set term and you will at
all times be employed as an at-will employee. As an at-will employee you will be
free to resign at any time, just as Facet Biotech will be free to terminate your
employment at any time, with or without cause.  There will be no express or
implied agreements to the contrary.

 

Our offer of employment to you is contingent upon the successful completion of
our background check.  If Facet does not already have a background check for
you, we will perform one.

 

To indicate your acceptance of this offer, please sign and date this letter in
the space provided below and return it to the Human Resources Department, along
with the other required paperwork you received in your information packet.  This
offer letter supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you.  This letter may not be
modified or amended except by a written agreement, signed by Facet Biotech and
you.

 

--------------------------------------------------------------------------------


 

We are very excited at the prospect of your joining Facet Biotech as a key
contributor. This offer will remain open until December 1, 2008, at which time
it will expire if not previously accepted.

 

Sincerely,

 

Facet Biotech

 

 

/s/ Gwen Carscadden

 

I accept all of the terms above.

Gwen Carscadden

 

 

Director of Human Resources

 

/s/ Mark McCamish

 

 

Mark McCamish

 

 

 

 

 

February 13, 2009

 

 

Date

 

--------------------------------------------------------------------------------
